Citation Nr: 0020568
Decision Date: 08/04/00	Archive Date: 09/08/00

DOCKET NO. 99-03 784A              DATE 

Received from the Department of Veterans Affairs (VA) Regional
Office (RO) in Roanoke, Virginia

THE ISSUE

Entitlement to payment or reimbursement of medical expenses
incurred in connection with the veteran's care at Chippenham
Medical Center (CMC) on March 25 and March 26, 1997.

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to November 1953,
and died in October 1997. The appellant is her daughter and the
administratrix of her estate.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from an April 1998 decision by the VA Medical Center (VAMC)
in Richmond, Virginia. The matter was previously before the Board
in September 1999, and was remanded for further development.

REMAND

When the Board remanded this case in September 1999, it requested,
among other things, that the VAMC obtain, and associate with the
file, copies of any relevant admissions or emergency room logs
which might contain information pertinent to the question of
whether the veteran's admission to CMC was authorized by VA. The
Board further requested that the VAMC, in re-adjudicating the
appellant's claim, address, among other things, the question of
whether the veteran had mandatory eligibility for VA hospital care
under 38 U.S.C.A. 1710(a)(2)(G).

Unfortunately, the requested development has not been completed.
Although an October 1999 supplemental statement of the case (SSOC)
indicates that a "Communication Book" was examined for notations
pertaining to authorization and/or admission of the veteran to CMC
during the time frame in question, copies of the relevant pages
from that book have not been associated with the veteran's

2 -

file. In addition, there is nothing in the October 1999 SSOC to
show that the VAMC, in re-adjudicating the claim, considered the
question of whether the veteran had mandatory eligibility for VA
hospital care under 38 U.S.C.A. 1710(a)(2)(G).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(Court) has held that a remand by the Board confers on the
appellant, as a matter of law, a right to compliance with the
remand instructions, and imposes upon VA a concomitant duty to
ensure compliance with the terms of the remand. Stegall v. West, 11
Vet. App. 268, 271 (1998). The Court has indicated, moreover, that
if the Board proceeds with final disposition of an appeal, and the
remand orders have not been complied with, the Board itself errs in
failing to ensure compliance. Id. Given those pronouncements, and
the fact that the development sought by the Board in this case has
not been fully completed, another remand is now required. 38 C.F.R.
19.9 (1999).

The Board notes that, since the time of its September 1999 remand,
evidence has been received which indicates that the veteran's 1997
attributable income was below the maximum threshold set out in 38
U.S.C.A. 1722(a)(3) (West 1991 & Supp. 2000). However, the record
contains very little else in the way of information relating to the
corpus of the veteran's estate at that time, as set out in 38
U.S.C.A. 1722(d) (West 1991). This information needs to be obtained
before it can reasonably be determined whether she had mandatory
eligibility for VA hospital care, pursuant to 38 U.S.C.A.
1710(a)(2)(G) (West Supp. 2000), at the time of the treatment in
question.

3 - 

For the reasons stated, this case is REMANDED to the VAMC for the
following actions:

1. The VAMC should contact the appellant for purposes of obtaining
information regarding the corpus of the veteran's estate as of the
date of the treatment in question (March 25 and 26, 1997). The VAMC
should consult with the RO on this matter, and should gather the
information in the same manner that it would be gathered for
purposes of determining entitlement to pension benefits pursuant to
38 U.S.C.A. 1522 and 38 C.F.R. 3.274, 3.275. That is to say,
information should be obtained as to the market value, less
mortgages or other encumbrances, of all real and personal property
owned by the veteran as of the date of treatment. Information
should also be obtained as to the veteran's projected life
expectancy at the time of treatment, whether any of the property
she then owned could have been readily converted into cash at no
substantial sacrifice, whether she had any dependents who met the
definition of "member of the family," as set out in 38 C.F.R.
3.250(b)(2), and factors affecting the potential rate of depletion
of assets, including unusual medical expenses for the veteran and
the veteran's dependents (other than those expenses incurred during
the time of the treatment in question). The appellant should be
given a reasonable opportunity

- 4 -

to respond to the VAMC's communications, and any additional
evidence received should be associated with the veteran's file.

2. The VAMC should once again ask the appellant to provide it with
information regarding whether the veteran had established
eligibility, on or before March 25 and 26, 1997, for medical
assistance under a state plan approved under title XIX of the
Social Security Act (i.e., Medicaid). To the extent feasible, the
VAMC should assist the appellant in obtaining this information
following the procedures set forth in 38 C.F.R. 3.159 (1999). The
veteran should be given a reasonable opportunity to respond to the
VAMC's communications, and any additional evidence received should
be associated with the veteran's file.

3. The VAMC should makes copies of the relevant pages of the
"Communication Book" referred to in the October 1999 SSOC, and
associate the copies with the veteran's file.

4. The VAMC should thereafter take adjudicatory action on the claim
of entitlement to payment or reimbursement of medical expenses
incurred in connection with the veteran's care at CMC on March 25
and 26, 1997. In so doing, the VAMC should

5 -

specifically address (1) whether the veteran's admission to CMC was
authorized by VA, and (2) whether the veteran had mandatory
eligibility for VA hospital care under 38 U.S.C.A. 1710(a)(2)(G).
In addressing the latter question, the VAMC should consider 38
U.S.C.A. 1703(a)(4), 1710(a)(2)(G), and 1722(a), (d); and
VAOPGCPREC 11-98 (Sept. 17, 1998).

5. If the benefit sought is denied, a SSOC should be issued. The
SSOC should contain, among other things, a citation to, and
discussion of, 38 U.S.C.A. 1705, 1710, and 1722.

After the appellant has been given an opportunity to respond to the
SSOC, the claims folder should be returned to this Board for
further appellate review. No action is required by the appellant
until she receives further notice, but she may furnish additional
evidence and argument while the case is in remand status.
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141
(1992). The purposes of this remand are to procure clarifying data
and to comply with governing adjudicative procedures. The Board
intimates no opinion, either legal or factual, as to the ultimate
disposition of this appeal.

This claim must be afforded expeditious treatment by the VAMC. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302,

- 6 -

108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes).

MARK F. HALSEY 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



